Title: To Thomas Jefferson from Albert Gallatin, 22 July 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department July 22 1806
                        
                        As the Treasury cannot grant relief in the enclosed case; and as application for a pardon may be made to you,
                            I have the honor to enclose for your information the copy of the memorial & certificate addressed to this Department.
                  I
                            have the honor to be with the highest respect Sir Your Most obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    